FILED
                              NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARTUR STEPANYAN,                                  No. 07-70919

               Petitioner,                        Agency No. A028-065-842

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Artur Stepanyan, a native of the former Soviet Union, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

and reinstate his appeal. We have jurisdiction under 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the BIA’s denial of Stepanyan’s motion, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying as untimely Stepanyan’s

motion to reopen filed more than five years after the agency’s final administrative

decision. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed

within 90 days of the final administrative decision). Stepanyan did not contend in

his motion to reopen that he failed to receive the BIA’s June 8, 2001, order stating

that the notice of appeal had been withdrawn, and the record reflects that the BIA

sent the order to Stepanyan’s address of record.

      Stepanyan submitted no evidence to support his claim that his prior attorney

lacked his authority to withdraw the appeal. We therefore reject Stepanyan’s

contention that the BIA acted ultra vires.

      PETITION FOR REVIEW DENIED.




                                             2                                 07-70919